Withet, </., concurring: I concur in the result herein but do so only because the option agreement of May 20,1954, between petitioners and General is cast in terms of purchase and sale and results through General’s exercise of the option in a purchase by that corporation and a sale by petitioners of petitioners’ stock in Mills Gas and Appliance Company, Inc., Dixie Gas and Electric Company, and Dixie Gas Distributors Corporation. It appears to me from the option agreement that petitioners, their corporations, and General all originally considered the transaction constituted a purchase and sale of the stock, was never intended as an exchange of stock for stock, and that the gains or losses in connection therewith were intended to be immediately recognizable and that the present attempt to defer recognition is an afterthought. Bruce and Fisher, JJ., agree with this concurring opinion.